 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June
21, 2016 (the “Effective Date”), by and between DIGIPATH, INC., a Nevada
corporation with its principal place of business at 6450 Cameron Street, Suite
113, Las Vegas, Nevada 89118 (the “Company”) and TODD DENKIN, an individual
residing at 391 Placer Creek Lane, Henderson, Nevada 89014 (“Executive”).

 



W I T N E S S E T H :



 

WHEREAS, Executive currently serves as the Company’s President pursuant to that
certain Employment Agreement between the Company and Executive dated as of April
9, 2014, (as so amended, the “Original Employment Agreement”);

 

WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue to be employed by the Company, subject to the terms and
conditions set forth below; and

 

WHEREAS, this Agreement amends, restates and supersedes in its entirety the
Original Employment Agreement, and the Original Employment Agreement shall
automatically terminate as of the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants hereinafter set forth, the parties hereto agree as follows:

 

1. Employment. The Company hereby employs Executive and Executive hereby accepts
employment by the Company for the period and on the terms and conditions set
forth in this Agreement.

 

2. Position, Employment Duties and Responsibilities. Executive shall be employed
as the Company’s President and Chief Operating Officer, subject to such
reasonable duties and responsibilities granted, and restrictions imposed by the
Company’s Board of Directors (the “Board”) and Chief Executive Officer, and
subject to the Company’s company policies and procedures. During the term of
this Agreement, Executive shall also serve as the President of each the
Company’s subsidiaries; DigiPath Labs, Inc., TNM News Corp, and GroSciences,
Inc. Throughout the term of this Agreement, Executive shall devote his entire
working time to the performance of his duties hereunder. Notwithstanding the
foregoing, and subject to the prior approval of the Board not to be reasonably
withheld, Executive shall be permitted to serve as a member of the board of
directors of a limited number of other organizations, to the extent such service
would not result in a conflict with Executive’s duties to the Company or
interfere with the proper performance of Executive’s duties and responsibilities
hereunder.

 

3. Working Facilities. Executive will work out of offices of the Company located
in Las Vegas, Nevada.

 

   

 

 

4. Compensation and Benefits.

 

4.1 Base Salary. For all of the services rendered by Executive to the Company,
the Company shall pay to Executive an initial annual base salary of one hundred
ninety two thousand dollars ($192,000), payable in reasonable periodic
installments in accordance with the Company’s regular payroll practices in
effect from time to time. Executive’s base salary and performance will be
reviewed by the Chief Executive Officer no less frequently than once every six
months, and may be adjusted upward, but not downward, in the sole discretion of
the Chief Executive Officer based on such review.

 

4.2 Bonus. During the term of this Agreement, Executive shall be eligible to
receive an annual cash bonus in such amount (if any) as may be approved of by
the Board of Directors in its sole discretion.

 

4.3 Option Grant. On the Effective Date, Executive shall be awarded a stock
option (the “Option”) to purchase two million five hundred thousand (2,500,000)
shares of the Company’s common stock, par value $.001 per share (“Common
Stock”), at an exercise price equal to the closing market price of the Common
Stock on the Effective Date. The Option shall be exercisable for a 10-year
period commencing on the Effective Date, and shall vest as to (i) one-half of
such shares, on the Effective Date, (ii) one-quarter of such shares, on the
one-year anniversary of the Effective Date, and (ii) the remaining one-quarter
of such shares, on the two-year anniversary of the Effective Date.

 

4.4 Employee Benefits. Executive shall be entitled to participate in and be
provided with health insurance and all other benefit plans and programs offered
to and or made available to the Company’s employees. In addition, Executive
shall be entitled to paid holidays in accordance with the Company’s regular
policy and twenty days of vacation in each calendar year and reasonable absences
for illness. Any vacation time not taken during any calendar year of employment
shall not be carried into any subsequent calendar year, and the Company shall
not be obligated to pay Executive for any vacation time available to but not
used by Executive within the prescribed period.

 

4.5 Car Allowance. The Company will provide the Executive with an automobile
allowance in the amount of $750.00 per month.

 

4.6 Travel, Entertainment and Other Business Expenses. During the period of
employment pursuant to this Agreement, Executive will be reimbursed for
reasonable expenses incurred for the benefit of the Company in accordance with
the general policy of the Company, but no later than 30 days following request
therefor. Those reimbursable expenses shall include properly documented,
authorized or otherwise reasonably required, travel, entertainment and other
business expenses incurred by Executive, other than those expenses related to or
in connection with routine commutation to and from Executive’s home, in
accordance with the Company’s general policy.

 

4.7 Deductions. All references herein to compensation to be paid to Executive
are to the gross amounts thereof which are due hereunder. The Company shall have
the right to deduct therefrom all taxes which may be required to be deducted or
withheld under any provision of the law (including, without limitation, social
security payments, income tax withholding and any other deduction required by
law) now in effect or which may become effective at any time during the term of
this Agreement.

 

 2 

 

 

5. Term; Severance.

 

5.1 Term. This Agreement shall be for a term of three (3) years commencing on
the Effective Date, unless sooner terminated as hereinafter provided. The term
of this Agreement shall automatically be renewed for successive periods of one
year after the initial three-year term unless either the Executive or the
Company the Company delivers a written notice of termination to the other party
at least 180 days prior to the start of any such renewal period.

 

5.2 Severance. In the event (a) the Company terminates Executive’s employment
under this Agreement for any reason other than for “Cause” under Section 7, or
(b) Executive terminates his employment under this Agreement for Good Reason (as
defined below), Executive shall be entitled to receive (i) aggregate severance
payments (“Severance Payments”), equal to 8-months’ (the “Severance Period”) of
Executive’s then monthly base salary under Section 4.1, (ii) continued benefits
under Sections 4.4 and 4.5 during the Severance Period; and (iii) continued
vesting of the Option (if applicable) during the Severance Period. The Severance
Payments shall be paid to Executive in periodic installments in accordance with
the Company’s regular payroll practices, provided Executive is then in
compliance with his obligations under Section 8 of this Agreement.

 

5.3 Good Reason. For the purposes hereof, “Good Reason” shall mean the
occurrence of any of the following events without Executive’s consent: (i) a
reduction in Executive’s base salary to an amount below that provided for under
Section 4.1, (ii) the termination or material reduction of any material employee
benefit or perquisite enjoyed by the Executive (other than in connection with
the termination or reduction of such benefit or perquisite to all executives of
the Company or as may be required by law), (iii) the Company relocates its
offices outside of the greater Las Vegas metropolitan area requiring Executive
to relocate his primary residence in order to perform his duties and
responsibilities described herein; (iv) a material diminution in Employee’s
authority, duties or responsibilities, or (v) the failure of the Company to
obtain the assumption in writing of its obligation to perform this Agreement by
any successor to all or substantially all of the assets of the Company within
thirty (30) calendar days after the closing of a merger, consolidation, sale or
similar transaction. Notwithstanding the foregoing, following written notice
from the Executive of any of the events described in (i) through (iv) above, the
Company shall have thirty (30) calendar days in which to cure the alleged
conduct. If the Company fails to cure, the Executive’s termination shall become
effective on the 31st calendar day following such written notice.

 

6. Termination for Cause. The Company may discharge Executive at any time for
Cause. For purposes of this Agreement, “Cause” means (a) conviction of a felony
offense involving moral turpitude, (b) commission of fraud or dishonesty which
has or could reasonably be expected to have a material adverse effect on the
Company’s business, or (c) willful misconduct or willful violation of any
express direction or any reasonable rule or regulation established by the Board
from time to time, after, in each case under this clause (c) which is capable of
curing, written notice is provided to Executive and Executive has failed to cure
such acts or action after a period of thirty (30) days. In the event that the
Company wishes to discharge Executive under clause (c) above, the Company shall
notify Executive in writing of the Company’s intention to discharge Executive
and of the time (which shall be at least 48 hours after such notice) and place
when Executive may have a hearing before the Board. Within five (5) business
days following such hearing, the Board shall advise Executive of its
determination and, if Executive is to be terminated, of the date of Executive’s
termination. In the event of any termination pursuant to this Section 6, the
Company shall have no further obligations or liabilities hereunder after the
date of such discharge (other than as set forth in Section 7.1 below).

 

 3 

 

 

7. Consequences Upon Termination.

 

7.1 Payment of Compensation Owed. Upon the termination of Executive’s employment
and this Agreement for any reason whatsoever, the Company shall promptly pay to
Executive all compensation owed to Executive up until the date of termination.

 

7.2 Return of Property. Upon the termination of Executive’s employment and this
Agreement for any reason whatsoever, Executive shall promptly return to the
Company all Confidential Materials (as defined below) in his possession or
within Executive’s control, all keys, credit cards, business card files and
other property belonging to the Company.

 

8. Nondisclosure and Non-Compete.

 

8.1 Definitions. The following words and expressions used in this Agreement
shall have the respective meanings hereby assigned to them as follows:

 

(a) “Customer” means any past or current customer of the Company or any of its
subsidiaries and shall also include those prospective customers who are actively
being marketed by the Company or any of its subsidiaries during the term of this
Agreement.

 

(b) “Competitor” means any individual, partnership, corporation, association or
other business enterprise in any form, other than the Company and its
subsidiaries, which at any time during the Restriction Period, either directly
or indirectly engages in the business of testing medical cannabis in the
Restriction Area, or the business of providing terrestrial or online talk shows
and similar programming primarily relating to cannabis news and issues.

 

(c) “Confidential Information” means all information of the Company and its
subsidiaries which is not generally known or available to the public or a
Competitor (whether or not in written or tangible form), the knowledge of which
could benefit a Competitor, including without limitation, all of the following
types of information:

 

  (i) information pertaining to Customers or Personnel;         (ii) research,
projections, financial information, and cost and pricing information;        
(iii) product or service development plans and marketing strategies; and        
(iv) trade secrets, or other knowledge or processes of or developed by the
Company or any of its subsidiaries.

 

 4 

 

 

(d) “Confidential Materials” means any and all documents, materials, programs,
recordings or any other tangible media (including, without limitation, copies or
reproductions of any of the foregoing) in which Confidential Information may be
contained.

 

(e) “Personnel” means any and all employees, contractors, agents, brokers,
consultants or other individuals rendering services to the Company or any of its
subsidiaries for compensation in any form, whether employed by or independent of
the Company or any of its subsidiaries.

 

(f) “Restriction Area” shall mean and refer to North America.

 

(g) “Restriction Period” shall mean and refer to the period of time, commencing
on Executive’s date of employment and expiring six months after, for any reason
whatsoever, the employment relationship between Executive and the Company or any
of its subsidiaries terminates.

 

8.2 Covenant Not to Compete.

 

(a) During the Restriction Period, Executive shall not directly or indirectly,
own, manage, invest or acquire any economic stake or interest in, or otherwise
engage or participate in any manner whatsoever in any Competitor (whether as a
proprietor, partner, shareholder, investor, manager, director, officer,
employee, venturer, representative, agent, broker, independent contractor,
consultant, or other participant). Executive, however, shall not be prohibited
from owning a passive investment of less than five percent (5%) of the
outstanding shares of capital stock or bonds of a corporation, which stock or
bonds are listed on a national securities exchange or are publicly traded in the
over-the-counter market.

 

(b) The parties recognize the possibility that there might be some limited ways,
which the parties do not now contemplate, through which Executive might be able
to participate in a Competitor, and which pose no risk of harm to the interests
of the Company or its subsidiaries. If, prior to beginning any such relationship
with a Competitor, Executive makes a full disclosure to the Company of the
nature of Executive’s proposed participation, the Company agrees to evaluate
whether it or its subsidiaries will suffer any risk of harm to it or their
respective interests, and will notify Executive if it has any objection to
Executive’s proposed participation.

 

8.3 Covenant Not to Interfere.

 

(a) During the Restriction Period, Executive shall not, directly or indirectly,
solicit, induce or influence, or attempt to induce or influence, any Customer to
terminate a relationship which has been formed or that Executive knows is being
formed with the Company or any of its subsidiaries, or to reduce the extent of,
discourage the development of, or otherwise harm its relationship with the
Company or any of its subsidiaries, including, without limitation, to commence
or increase its relationship with any Competitor.

 

 5 

 

 

(b) During the Restriction Period, Executive shall not, other than during the
term of this Agreement consistent with his duties and obligations under Section
2 hereof, directly or indirectly, recruit, solicit, induce or influence, any
Personnel known by Executive to be employed by the Company or any of its
subsidiaries to discontinue, reduce the extent of, discourage the development
of, or otherwise harm their relationship or commitment to the Company or its
subsidiaries, including, without limitation, by employing, seeking to employ or
inducing or influencing a Competitor to employ or seek to employ any Personnel
of the Company or any of its subsidiaries, or inducing an employee of the
Company or any of its subsidiaries to leave employment by the Company or its
subsidiary, as the case may be. Any general solicitation to the public that is
not directed at the Company and/or any of its subsidiaries shall not constitute
a breach of this paragraph, and the restrictions set forth herein shall not
apply to any person (i) who initiates contact with Executive or Executive’s then
current employer in response to a general solicitation to the public, or (ii)
who initiates contact with Executive or Executive’s then current employer in
response to any general search conducted by a placement firm which does not
expressly target such Personnel.

 

8.4 Confidential Information.

 

(a) Duty to Maintain Confidentiality. Executive shall maintain in strict
confidence and safeguard all Confidential Information. Executive covenants that
Executive will become familiar with and abide by all policies and rules issued
by the Company now or in the future dealing with Confidential Information.

 

(b) Covenant Not to Disclose, Use or Exploit. Executive shall not, directly or
indirectly, disclose to anyone or use or otherwise exploit for the benefit of
anyone, other than the Company and its subsidiaries, any Confidential
Information.

 

(c) Confidential Materials. All Confidential Materials are and shall remain the
exclusive property of the Company. No Confidential Materials may be copied or
otherwise reproduced, removed from the premises of the Company, or entrusted to
any person or entity (other than the Personnel entitled to such materials by
authorization of the Company) without prior written permission from the Company.
Notwithstanding the foregoing, Executive may copy Confidential Information and
remove such Confidential Information from the Company’s premises to Executive’s
residence, in each case, in the ordinary course of business in the discharge of
Executive’s duties and obligations under this Agreement.

 

8.5 Company Property. Any and all writings, improvements, processes, procedures
and/or techniques which Executive may make, conceive, discover or develop,
either solely or jointly with any other person or persons, at any time during
the term of this Agreement, whether during working hours or at any other time
and whether at request or upon the suggestion of the Company or any subsidiary
thereof, which relate to any business now or hereafter carried on or
contemplated by the Company or any subsidiary thereof, including developments or
expansions of its present fields of operations, shall be the sole and exclusive
property of the Company. Executive shall make full disclosure to the Company of
all such writings, improvements, processes, procedures and techniques, and shall
do everything necessary or desirable to vest the absolute title thereto in the
Company. Executive shall not be entitled to any additional or special
compensation or reimbursement regarding any and all such writings, improvements,
processes, procedures and techniques.

 

 6 

 

 

9. Remedies.

 

9.1 Equitable Relief. The parties acknowledge that the provisions and
restrictions of Section 8 of this Agreement are reasonable and necessary for the
protection of the legitimate interests of the Company and Executive. The parties
further acknowledge that the provisions and restrictions of Section 8 of this
Agreement are unique, and that any breach or threatened breach of any of these
provisions or restrictions by Executive will provide the Company with no
adequate remedy at law, and the result will be irreparable harm to the Company.
Therefore, the parties agree that upon a breach or threatened breach of the
provisions or restrictions of Section 8 of this Agreement by Executive, the
Company shall be entitled, in addition to any other remedies which may be
available to it, to institute and maintain proceedings at law or in equity, to
recover damages, obtain specific performance or a temporary or permanent
injunction, without the necessity of establishing the likelihood of irreparable
injury or proving damages and without being required to post bond or other
security.

 

9.2 Modification of Restrictions; Full Restriction Period. If the Restriction
Period, the Restriction Area or the scope of activity restricted in Article 8
should be adjudged unreasonable in any proceeding, then the Restriction Period
shall be reduced by such number of months, the Restriction Area shall be reduced
by the elimination of such portion thereof or the scope of the restricted
activity shall be modified, or any or all of the foregoing, so that such
restrictions may be enforced in such area and for such time as is adjudged to be
reasonable. If Executive violates any of the restrictions contained in Article
8, the Restriction Period shall not run in favor of Executive from the time of
commencement of any such violation until such time as such violation shall be
cured by Executive to the reasonable satisfaction of the Company.

 

10. Consideration for Restrictive Covenants. Executive acknowledges that the
execution of this Agreement and compliance with it by the Company shall
constitute fair and adequate consideration for Executive’s compliance with the
restrictive covenants contained in the respective sections of this Agreement.

 

11. Miscellaneous.

 

11.1 Governing Law. This Agreement, its interpretation, performance and
enforcement, and the rights and remedies of the parties hereto, shall be
governed and construed by the laws of the State of Nevada applicable to
contracts to be performed wholly within Nevada, without regard to principles of
conflicts of laws and without the aid of any canon, custom or rule of law
requiring construction against the drafter.

 

11.2 Waiver. A waiver by any party of any condition or the breach of any term,
covenant, representation or warranty contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall not be deemed or
construed as a further or continuing waiver of any such condition or the breach
of any other term, covenant, representation, or warranty set forth in this
Agreement.

 

 7 

 

 

11.3 Entire Agreement. This Agreement together with the Option contain the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements (including the Original Employment
Agreement), and contemporaneous understandings, inducements or conditions,
express or implied, written or oral, between the parties with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof.

 

11.4 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by telecopy or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at their addresses set forth in the
preamble to this Agreement (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 11.4).

 

11.5 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

11.6 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

11.7 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

11.8 Amendment or Termination. No agreement shall be effective to change,
modify, waive, release, amend or terminate this Agreement, in whole or in part,
unless such agreement is in writing, refers expressly to this Agreement and is
signed by the party against whom enforcement of the change, modification,
waiver, release, amendment or termination is sought.

 

 8 

 

 

11.9 Indemnification.

 

(a) The Company agrees that if the Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (“Proceeding”), by reason of the fact that he is
or was a director, officer or employee of the Company or any of its affiliates
or is or was serving at the request of the Company as a director, officer,
member, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is the Executive’s alleged
action in an official capacity while serving as a director, officer, member,
employee or agent, the Executive shall be indemnified and held harmless by the
Company to the fullest extent legally permitted or authorized by the Company’s
certificate of incorporation or bylaws or resolutions of the Company’s Board of
Directors or, if greater, by the laws of the State of Nevada, against all cost,
expense, liability and loss (including, without limitation, attorney’s fees,
judgments, fines, excise taxes or other liabilities or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if he has ceased to be a director, member, employee or agent
of the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators.

 

(b) Neither the failure of the Company (including its board of directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any proceeding concerning payment of amounts claimed by the
Executive under Section 11.9(a) above that indemnification of the Executive is
proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its Board of Directors, independent
legal counsel or stockholders) that the Executive has not met such applicable
standard of conduct, shall create a presumption that the Executive has not met
the applicable standard of conduct.

 

(c) The Company agrees to continue and maintain directors’ and officers’
liability insurance policy covering the Executive to the extent the Company
provides such coverage for its other executive officers and directors, as
applicable.

 

11.10 Code Section 409A.

 

(a) This Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and applicable Internal
Revenue Service guidance and Treasury Regulations issued thereunder (and any
applicable transition relief under Section 409A of the Code). Nevertheless, the
tax treatment of the benefits provided under the Agreement is not warranted or
guaranteed. Neither the Company nor its directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by Executive as a result of the application of Section
409A of the Code.

 

(b) Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code (“Non-Exempt Deferred
Compensation”) would otherwise be payable or distributable hereunder, or a
different form of payment of such Non-Exempt Deferred Compensation would be
effected, by reason of Executive’s termination of employment, such Non-Exempt
Deferred Compensation will not be payable or distributable to Executive, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such termination of
employment meet any description or definition of “separation from service” in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition). This
provision does not affect the dollar amount or prohibit the vesting of any
Non-Exempt Deferred Compensation upon a termination of employment. If this
provision prevents the payment or distribution of any Non-Exempt Deferred
Compensation, or the application of a different form of payment, such payment or
distribution shall be made at the time and in the form that would have applied
absent the non-409A-conforming event.

 

 9 

 

 

(c) Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute Non-Exempt Deferred Compensation would otherwise
be payable or distributable under this Agreement by reason of Executive’s
separation from service during a period in which he is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes): (i) the amount of such Non-Exempt Deferred Compensation that would
otherwise be payable during the six-month period immediately following
Executive’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following Executive’s separation
from service (or, if Executive dies during such period, within 30 days after
Executive’s death) (in either case, the “Required Delay Period”); and (ii) the
normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period. For purposes
of this Agreement, the term “Specified Employee” has the meaning given such term
in Code Section 409A and the final regulations thereunder.

 

(d) Each payment of termination benefits under Section 5.2(a) of this Agreement
shall be considered a separate payment, as described in Treas. Reg. Section
1.409A-2(b)(2), for purposes of Section 409A of the Code.

 

(e) If Executive is entitled to be paid or reimbursed for any taxable expenses
under Sections 4.5 or 4.6 hereof, and such payments or reimbursements are
includible in Executive’s federal gross taxable income, the amount of such
expenses reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. No right of Executive to reimbursement of
expenses under Sections 4.5 or 4.6 hereof shall be subject to liquidation or
exchange for another benefit.

 

(f) The Company shall have the sole authority to make any accelerated
distribution permissible under Treas. Reg. Section 1.409A-3(j)(4) to Executive
of deferred amounts, provided that such distribution meets the requirements of
Treas. Reg. Section 1.409A-3(j)(4).

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

  DIGIPATH, INC.         By: /s/ Joseph J. Bianco     Joseph J. Bianco, Chief
Executive Officer           /s/ Todd Denkin     Todd Denkin

 

   

 

 

